DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11, 15, 19-20, and 24 drawn to a non-contact power transmission device comprising specific connections between the various windings associated with a primary circuit as well as within a secondary circuit (e.g. first and second primary windings connected in series via a primary common capacitor, a first primary switching element and a first primary capacitor connected in parallel to the first primary winding, and a second primary switching element and a second primary capacitor connected in parallel to the second primary winding).
II. Claims 12, 16, 21, and 25 drawn to a non-contact power transmission device comprising a specific transformer configuration which is to include a convex core and a concave core having shapes engageable to each other (i.e. associated with a desired configuration of a transformer).
III. Claims 13, 17, 22, and 26 drawn to a non-contact power transmission device comprising a plurality of primary circuits having different number of turns so as to combine with a secondary circuit to achieve a desired ratio between said numbers of turns (i.e. selecting a number of turns associated with one of a plurality of primary circuits).
IV. Claims 14, 18, 23, and 27 drawn to a non-contact power transmission device comprising a plurality of secondary circuits having a different number of turns so as to combine with a primary circuit to achieve a desired ratio between said numbers of turns (i.e. selecting a number of turns associated with one of a plurality of secondary circuits).

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related non-contact power transmission devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are considered distinct due to their materially different design, mode of operation, function, and effect. Invention I being directed towards a specific connections between the respective windings associated with a first and second winding circuit, whereas the teachings of Invention II are directed towards a specific configuration and core shape in relation to a transformer of a non-contact power transmission device.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related non-contact power transmission devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) are considered distinct due to their materially different design, mode of operation, function, and effect. Invention I being directed towards specific connections between the respective windings associated with a first and second winding circuit, whereas the teachings of Invention III are directed towards a selected, and differing, number of turns associated with primary windings associated with one of a plurality of primary circuits, said number of turns being changeable.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related non-contact power transmission devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are considered distinct due to their materially different design, mode of operation, function, and effect. Invention I being directed towards specific connections between the respective windings associated with a first and second winding circuit, whereas the teachings of Invention IV are directed towards a selected, and differing, number of turns associated with secondary windings associated with one of a plurality of secondary circuits, said number of turns being changeable.  Furthermore, the inventions as claimed do not encompass 
Inventions II and III are directed to related non-contact power transmission devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are considered distinct due to their materially different design, mode of operation, function, and effect. Invention II being directed towards a specific configuration and core shape in relation to a transformer of a non-contact power transmission device, whereas the teachings of Invention III are directed towards a selected, and differing, number of turns associated with primary windings associated with one of a plurality of primary circuits, said number of turns being changeable.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related non-contact power transmission devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are considered distinct due to their materially different design, mode of operation, function, and effect. Invention II being directed towards a specific configuration and core shape in relation to a transformer of a non-contact power transmission device, whereas the teachings of Invention IV are directed towards a selected, and differing, number of turns associated with secondary windings associated with one of a plurality of secondary circuits, said number of turns being changeable.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related non-contact power transmission devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are considered distinct due to their materially different design, mode of operation, function, and effect. Invention III being directed towards a selected, and differing, number of turns associated with primary windings associated with one of a plurality of primary circuits, said number of turns being changeable, whereas the teachings of Invention IV are directed towards a selected, and differing, number of turns associated with secondary windings associated with one of a plurality of secondary circuits, said number of turns being changeable
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the inventions require differing fields of search (e.g., employing different search strategies or search queries) due to their divergent subject matter, amounting to a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836